             Case 1:18-cv-12376-PBS Document 1 Filed 11/26/18 Page 1 of 12



                                                                                                                     : Li P:l' I,-. ".•:-J
                                                           —Wl.Qyvv'S Pa
 (Name) ^                                   i TO
 (Addmsop Q ^^^ 51 0\
 (City, Slate,
                 iS^viLc^sS O^ars'i^O^ Cc^
 (CDC Inmate No.)

             Avyiss



                                        United Stetes Disteicifc Couri
                                                 District of                                                     ^
                                                             ve<                   >l(;i55c50ViveS^V^
ft Vc*«i<2y L. A
 (EnterTull nqpe of piaintifTIn thisaction.)


                                                          Plaintiff,                        Civil Case No.
                                                                                            (To besupplied byCourtClerk)


fic6^DVl C^dVVx'C
                                                                                            Complaint Uniier the
                                                                                            Civil Rights Act
                                                                                            42 U.S.C. § 1983
 (Enter full name of eachdefendant inthisaction.)

 SSc C(\^<^cyi^A.                                         Defendant(s).
 A. Jurisdiction


 Jurisdiction is invoked pursuant to 28 U.S.C. § 1343(a)(3) and 42 U.S.C. §1983. Ifyou wish to
 assert jurisdiction under different or additional authority, list them below.

 B. Parties


 1. Plaintiff: This complaint alleges that the civil rights ofPlaintiff, l?ic                                    /41
                                                        ,who presently resides at fiO \                      S*(0( ^
  <.av^                                                                                     r:r:sTb;t:r;Ls
 ofthe below named individuals. The actions were directed against Plaintiffat Col\
VDeSjS C^cih "^QTV-jia                                             on (dates)               ,                 ,and
         (institution/place where violation occurred)                           (Count I)       (Count 2)             (Count 3)
 2. Defendants. (Attach same infoimation on additional pages ifyou are naming more than 4defendants.)
 { 141) so Fom
 (Rev iiW)                                                                                            ::ODMA'.PCDOCS\WORDPERFECT>2:k34M
Case 1:18-cv-12376-PBS Document 1 Filed 11/26/18 Page 2 of 12
Case 1:18-cv-12376-PBS Document 1 Filed 11/26/18 Page 3 of 12
Case 1:18-cv-12376-PBS Document 1 Filed 11/26/18 Page 4 of 12
Case 1:18-cv-12376-PBS Document 1 Filed 11/26/18 Page 5 of 12
Case 1:18-cv-12376-PBS Document 1 Filed 11/26/18 Page 6 of 12
Case 1:18-cv-12376-PBS Document 1 Filed 11/26/18 Page 7 of 12
Case 1:18-cv-12376-PBS Document 1 Filed 11/26/18 Page 8 of 12
Case 1:18-cv-12376-PBS Document 1 Filed 11/26/18 Page 9 of 12
Case 1:18-cv-12376-PBS Document 1 Filed 11/26/18 Page 10 of 12
Case 1:18-cv-12376-PBS Document 1 Filed 11/26/18 Page 11 of 12
Case 1:18-cv-12376-PBS Document 1 Filed 11/26/18 Page 12 of 12
